Citation Nr: 1745081	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for bilateral hearing loss prior to October 27, 2011, and to a rating greater than 30 percent from October 27, 2011, forward.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the RO awarded an increased rating of 20 percent for the Veteran's service-connected hearing loss, effective from September 2, 2010.  In June 2012, a 30 percent rating was assigned, effective from October 27, 2011, forward.

The Board has also taken jurisdiction of the issue of entitlement to TDIU based on hearing loss, as the Veteran applied for TDIU in November 2012, claiming unemployability in part due to his hearing loss.  Although he did not appeal a June 2013 rating decision denying TDIU, the Board finds that this issue is also part and parcel of his claim for an increased rating, since the Veteran has asserted unemployability due to hearing loss.  See Rive v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2016).
 
In April 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In June 2015, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.



FINDINGS OF FACT

1.  Prior to October 27, 2011, the Veteran's bilateral hearing loss was not manifested by hearing loss greater than Level VIII in the right ear and Level III in the left ear.

2.  From October 26, 2011, the Veteran's bilateral hearing loss is not manifested by hearing loss greater than Level VIII in the right ear and Level V in the left ear.

3.  The Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 27, 2011, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From October 27, 2011, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

 
I.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400 (o)(2) (2016).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the 


puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.  

There are alternative criteria for certain exceptional patterns of hearing loss.  Specifically, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based on either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2016).  Each ear will be evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).


II.  Analysis

The Veteran asserts that his bilateral hearing loss should be rated at a disability rating in excess of 20 percent prior to October 27, 2011, and at a rating in excess of 30 percent from October 27, 2011, forward.  The preponderance of the evidence shows that the criteria for increased ratings at any time during the appellate period are not satisfied.



Prior to October 27, 2011

A November 2010 private audiogram reflects a puretone threshold average of 94 dB for the right ear and 84 dB for the left ear.  See November 2010 Ellis County Ear Hearing Clinic Audiogram.  However, it does not provide a speech recognition score based on the Maryland CNC word list.  Id. (showing speech recognition scores based on the NU-6 test).  VA regulations for evaluating hearing loss disability specifically require the use of the Maryland CNC test.  See 38 C.F.R. § 3.385 (2016).  Therefore, the November 2011 audiogram cannot be used for rating purposes.  See 38 C.F.R. § 4.85(a).  

A December 2010 VA examination report reflects a puretone threshold average of 85 dB in the right ear and 76 dB in the left ear.  See December 2010 VA Examination Report (reflecting puretone thresholds of 55 dB at 1000 Hertz, 85 dB at 2000 Hertz, 95 dB at 3000 Hertz, and 105 dB at 4000 Hertz in the right ear; and 40 dB at 1000 Hertz, 70 dB at 2000 Hertz, 90 dB at 3000 Hertz, and 105 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 88 percent in the right ear and 88 percent in the left ear.  For the right ear, the puretone threshold average of 85 dB and speech discrimination score of 76 percent yields a numeric designation of IV under Table VI.  See 38 C.F.R. § 4.85.  For the left ear, the puretone threshold average of 76 dB and speech discrimination score of 88 percent yields a numeric designation of III under Table VI.  See 38 C.F.R. § 4.85.  The point where designations IV and III intersect on Table VI yields only a 10 percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.

Because the Veteran's right ear hearing loss was manifested by the pattern described in 38 C.F.R. § 4.86(a), the alternative criteria in that subsection apply.  Under Table VIa, a numeric designation of VIII is assigned for the right ear.  See 38 C.F.R. §§ 4.85, 4.86(a).  For the left ear, as noted above, the puretone threshold average of 76 dB and speech discrimination score of 88 percent yields a numeric designation of III under Table VI.  See 38 C.F.R. § 4.85.  The point where designations VIII and III (as derived from Table VI and Table VIa) intersect on Table VII yields a 20 percent rating under DC 6100.  See 38 C.F.R. § 4.85.

Because the Veteran's hearing loss was not manifested by the pattern described in 38 C.F.R. § 4.86(b), the alternative criteria in that subsection do not apply.

In sum, the preponderance of the evidence shows that the Veteran's bilateral hearing loss has not more nearly approximated the criteria for a rating higher than 20 percent prior to October 27, 2011.  See 38 C.F.R. § 4.85 DC 6100.  Therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


From October 27, 2011

A May 2012 VA examination reflects a puretone threshold average of 83 dB in the right ear and 75 dB in the left ear.  See May 2012 VA Examination Report (reflecting puretone thresholds of 55 dB at 1000 Hertz, 85 dB at 2000 Hertz, 85 dB at 3000 Hertz, and 105 dB at 4000 Hertz in the right ear; and 40 dB at 1000 Hertz, 70 dB at 2000 Hertz, 90 dB at 3000 Hertz, and 100 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were not provided, as the examiner noted that the use of a speech discrimination score was not appropriate for this Veteran.  The examiner explained that the Veteran was uncooperative and inconsistent during speech discrimination testing.  He would respond correctly for a few words and then just shake his head "no," that he could not understand; however, he was able to carry on a conversation with the examiner at these levels without difficulty and without any visual cues.  The examiner stated that when the Veteran did respond to the test words, he correctly heard and understood difficult words which contained high frequency information.  Because the Veteran was not cooperative during this examination, it is not adequate for rating purposes.  See Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452   (2000) (a veteran cannot passively wait for help from VA).



A December 2012 VA examination report reflects a puretone threshold average of 88 dB in the right ear and 81 dB in the left ear.  See December 2012 VA Examination Report (reflecting puretone thresholds of 60 dB at 1000 Hertz, 90 dB at 2000 Hertz, 95 dB at 3000 Hertz, and 105 dB at 4000 Hertz in the right ear; and 50 dB at 1000 Hertz, 75 dB at 2000 Hertz, 95 dB at 3000 Hertz, and 105 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 88 percent in the right ear and 92 percent in the left ear.  

For the right ear, the puretone threshold average of 88 dB and speech discrimination score of 88 percent yields a numeric designation of IV under Table VI.  See 38 C.F.R. § 4.85.  For the left ear, the puretone threshold average of 81 dB and speech discrimination score of 92 percent yields a numeric designation of II under Table VI.  See 38 C.F.R. § 4.85.  The point where designations IV and II intersect on Table VI yields a noncompensable disability rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.

Because the Veteran's right ear hearing loss was manifested by the pattern described in 38 C.F.R. § 4.86(a), the alternative criteria in that subsection apply.  Under Table VIa, a numeric designation of VIII is assigned for the right ear.  See 38 C.F.R. §§ 4.85, 4.86(a).  For the left ear, as noted above, the puretone threshold average of 81 dB and speech discrimination score of 92 percent yields a numeric designation of II under Table VI.  See 38 C.F.R. § 4.85.  The point where designations VIII and II (as derived from Table VI and Table VIa) intersect on Table VII yields only a 10 percent rating under DC 6100.  See 38 C.F.R. § 4.85.

Because the Veteran's hearing loss was not manifested by the pattern described in 38 C.F.R. § 4.86(b), the alternative criteria in that subsection do not apply.

Following the June 2015 Board remand, the Veteran was afforded a November 2015 VA contract examination to address the severity of his bilateral hearing loss.  


Audiometric testing on VA examination in November 2015 reflects a puretone threshold average of 100 dB in the right ear and 91 dB in the left ear.  See November 2015 Hearing Loss Disability Benefits Questionnaire (DBQ) (reflecting puretone thresholds of 75 dB at 1000 Hertz, 105 dB at 2000 Hertz, 110 dB at 3000 Hertz, and 110 dB at 4000 Hertz in the right ear; and 60 dB at 1000 Hertz, 90 dB at 2000 Hertz, 105 dB at 3000 Hertz, and 110 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 14 percent in the right ear and 50 percent in the left ear.  VA guidelines direct that, when speech recognition is 92 percent or less in a given ear, a modified performance intensity function should be obtained.  See VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec. B, pt. 2, Table 7 (K.C. Dennis ed., 2004) (providing detailed procedures for obtaining a modified performance-intensity function); Revised Audio AMIE Worksheet, Veterans Benefit Administration (VBA) Fast Letter 10-06 (Dep't of Veterans Affairs, February 17, 2010).  

In light of the marked decrease in the Veteran's November 2015 Maryland CNC scores from his previous December 2012 VA examination, a request was made to have an audiologist comment on the November 2015 DBQ and determine if the Maryland CNC scores were valid.  The December 2015 examiner opined, in pertinent part, that the difference in the Maryland CNC scores could have been the result of the examiner failing to find the PB-Max, which is required if the Veteran has a score of 92 percent or less.  Of note, the PB-Max sections of the November 2015 examination speech audiometry charts were not completed.  Accordingly, the November 2015 examination is inadequate as the Veteran's speech recognition scores were below 92 percent and the examiner did not obtain a performance intensity function, or PB-Max.  

Audiometric testing on VA examination in December 2015 reflects a puretone threshold average of 90 dB in the right ear and 84 dB in the left ear.  See December 2015 VA Examination Report (reflecting puretone thresholds of 60 dB at 1000 


Hertz, 90 dB at 2000 Hertz, 105 dB at 3000 Hertz, and 105 dB at 4000 Hertz in the right ear; and 50 dB at 1000 Hertz, 80 dB at 2000 Hertz, 100 dB at 3000 Hertz, and 105 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 72 percent in the right ear and 76 percent in the left ear.  

For the right ear, the puretone threshold average of 90 dB and speech discrimination score of 72 percent yields a numeric designation of VII under Table VI.  See 38 C.F.R. § 4.85.  For the left ear, the puretone threshold average of 84 dB and speech discrimination score of 76 percent yields a numeric designation of V under Table VI.  See 38 C.F.R. § 4.85.  The point where designations VII and V intersect on Table VI yields a 30 percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.

Because the Veteran's right ear hearing loss was manifested by the pattern described in 38 C.F.R. § 4.86(a), the alternative criteria in that subsection apply.  Under Table VIa, a numeric designation of VIII is assigned for the right ear.  See 38 C.F.R. §§ 4.85, 4.86(a).  For the left ear, as noted above, the puretone threshold average of 84 dB and speech discrimination score of 76 percent yields a numeric designation of V under Table VI.  See 38 C.F.R. § 4.85.  The point where designations VIII and V (as derived from Table VI and Table VIa) intersect on Table VII yields a 30 percent rating under DC 6100.  See 38 C.F.R. § 4.85.

Because the Veteran's hearing loss was not manifested by the pattern described in 38 C.F.R. § 4.86(b), the alternative criteria in that subsection do not apply.

In sum, the preponderance of the evidence shows that the Veteran's bilateral hearing loss has not more nearly approximated the criteria for a rating higher than 30 percent from October 27, 2011, forward.  See 38 C.F.R. § 4.85 DC 6100.  Therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.



Finally, the Board has considered the Veteran's statements and testimony regarding his difficulties with hearing and communicating due to his hearing loss.  The Board does not doubt that his hearing loss causes considerable challenges.  The Board sincerely empathizes with the Veteran, but is bound to apply the applicable rating criteria.  For the reasons explained above, the criteria for higher evaluations are not satisfied.  The functional effects of the Veteran's difficulty hearing and understanding speech in various contexts are contemplated by the rating schedule.  See Doucette, 28 Vet. App. at 369, 371.  


III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).




As noted above, the Veteran is service connected for bilateral hearing loss, rated as 20 percent disabling prior to October 27, 2011, and as 30 percent disabling from October 27, 2011, forward.  He is also service connected for tinnitus, rated as 10 percent disabling.  The combined service-connected disability rating is 30 percent prior to October 27, 2011, and 40 percent from that date forward.  Thus, he has not met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) at any time during the appellate period.

Nevertheless, the Veteran may be entitled to a TDIU if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(b) (2016).  Therefore, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, or work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2016).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The regulation requires that, in cases of Veterans who evidence suggests are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements of 38 C.F.R. 4.16(a), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2016).

On his claim form for a TDIU, the Veteran stated that he was unable to work because of hearing loss and depression.  He indicated that he last worked from 2006 to 2010 as a rest area attendant, on a full-time basis.  With respect to his education, he had a GED.  See VA Form 21-8940, dated November 16, 2012.

On VA audiological examination in May 2012, the Veteran stated that he had trouble understanding speech when someone was behind him or if there was competing noise.  With respect to any functional impairment associated with tinnitus, he did not report any specific difficulties.

On VA audiological examination in December 2012, the Veteran reported that he could not understand speech even with his hearing aids.  He stated that he was told by another doctor that he would not obtain any benefit from hearing aids and therefore he does not wear his aids.  The Veteran reported he would like to go back to working in security, but would not hear the alarm panel.  With respect to tinnitus, he reported that he felt like he was hearing things that were not there and that his tinnitus overrides other sounds.

The December 2012 VA examiner noted that the Veteran was able to have a conversation with him without the use of his hearing aids and answered all questions correctly without visual cues during the case history.  The examiner stated that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect his vocational potential or limit his participation in most work activities.  Further, the examiner stated that employment would be more than feasible in a loosely-supervised situation.

At the April 2015 Board hearing, the Veteran described difficulty hearing words and having to ask people to repeat themselves if there was background noise.
He testified that he lost his job as a security guard because his service-connected bilateral hearing loss rendered him unable to hear certain noises.  See April 2015 Hearing Transcript.  He also testified that because he was not able to get another security job, he got a job cleaning rest areas for four years.  This job was terminated when the contract he had been hired under expired, and he stated that he had not had luck getting a job since that time.  

Also of record are lay statements from other individuals describing their observations of the Veteran's difficulty hearing and their interactions with him, to include having to speak louder and face-to-face, and being asked to repeat things.

On VA examination in November 2015, the Veteran stated that there were many sounds he did not hear at all including his smoke alarm at home.  He reported that he lost a job as a security guard in a drugstore because he could not hear the alarms.  He also stated that if someone was behind him or if he was in noisy environments, he could not understand what they were saying.  He reported constant tinnitus, as well, which kept him from hearing his phone and television and that it was a major distraction when he was trying to focus to hear.  

The November 2015 VA examiner stated that the Veteran's significant bilateral hearing loss caused extreme difficulty for the Veteran to communicate with other people, even in a one on one situation.   She stated that it also it makes it impossible for him to hear all but the loudest environmental sounds.  She noted that the Veteran had tried amplification and reported difficulty understanding using hearing instruments.  The examiner concluded that the Veteran's hearing loss would therefore cause great difficulty completing tasks in which the understanding of speech at normal levels and the perception of environmental noise were required.

On VA examination in December 2015, the Veteran reported difficulty understanding speech and that he could not hear high frequencies like a smoke detector.  He also reported that his tinnitus could override conversations and that some sounds like "sirens" could be painful.  The examiner opined that the Veteran would have difficulty hearing and understanding speech in the presence of background noise or without the presence of visual cues or when the sound is at a distance.  The examiner stated that a disability such as hearing loss would not render an individual unemployable or interfere with occupational environments.  With respect to tinnitus, the examiner stated that while tinnitus is often found to be annoying or distracting, it should not interfere with functions of regular employment.

While acknowledging that the Veteran has service-connected symptoms such as difficulty hearing and understanding speech and ringing in his ears, the weight of the persuasive evidence of record does not demonstrate his service-connected disabilities alone are of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  

As noted above, the results of the November 2015 VA audiological testing were not valid; thus, the VA examiner's opinion based upon those results lack probative value.  Regardless, while the November 2015 examiner concluded that the Veteran's hearing loss would cause great difficulty completing tasks in which the understanding of speech at normal levels and the perception of environmental noise were required, this would not preclude his participation in all forms of substantially gainful employment for which he is qualified.  

Even though the Veteran reportedly lost his job as a security guard because of his hearing loss, he was then able to get a job as a rest area attendant, where he performed cleaning duties on a full-time basis.  He held this job for four year until it was terminated when the contract he had been hired under expired.  The Veteran has not asserted, nor is there any evidence of record indicating, that the Veteran's hearing loss and tinnitus interfered with his ability perform this job or that it would interfere with his ability to perform a similar job, such as cleaning, since that contract ended in 2010.  Further, to the extent that the Veteran asserts that depression prevent him from working, his is not service connected for any psychiatric disorder.  

The December 2012 and December 2015 VA examiners provided opinions to the effect that the Veteran's hearing loss and tinnitus would not prevent him from working.  These opinions are probative as they are consistent with the evidence of record, which shows that the Veteran was able to work full time as a rest area attendant for four years.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to TDIU and referral to VA's Director of Compensation Service is not warranted.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss prior to October 27, 2011 is denied.

Entitlement to a rating in excess of 30 percent for bilateral hearing loss from October 27, 2011 is denied.

Entitlement to a TDIU is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


